993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne V. AULT, Plaintiff-Appellant,v.Michael QUINLAN;  Father Blankenship;  Patrick Whalen,Defendants-Appellees.
No. 92-6951.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 15, 1992Decided:  May 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-91-58-AM)
Wayne V. Ault, Appellant Pro Se.
Theresa Carroll Buchanan, Office of the United States Attorney, Alexandria, Virginia, for Appellees.
E.D.Va.
AFFIRMEd.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Wayne V. Ault appeals from the district court's order dismissing his claim filed pursuant to  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), alleging violation of his First Amendment right to free exercise of religion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ault v. Quinlan, No. CA-91-58-AM (E.D. Va.  Aug. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED